—Order, Supreme Court, New York County (Ira Gammerman, J.), entered December 16, 1993, which granted respondent’s motion pursuant *350to CPLR 3215 (c) to vacate a default judgment of the same court and Justice, entered September 28, 1993, after confirming an arbitration award in favor of petitioner, and which dismissed the petition, unanimously affirmed, without costs.
The IAS Court correctly vacated its default judgment of September 28, 1993 and dismissed the petition to confirm the arbitration award as abandoned on the grounds that petitioner failed to show a reasonable excuse for the 10-year delay in entering the judgment (CPLR 3215 [c]; see, Perricone v City of New York, 62 NY2d 661). Law office failure does not avail as an excuse since petitioner and his counsel were as much to blame for not checking the status of their case as the lawyer service was in allegedly failing to have the order entered (cf., Kleeman v Rheingold, 81 NY2d 270). Concur—Rubin, J. P., Ross, Nardelli, Williams and Tom, JJ.